Case 2:13-cv-05438-ERK-AYS Document 276 Filed 07/09/21 Page 1 of 3 PageID #: 4779




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF NEW YORK


    DEBORAH MOSS, on Behalf of Herself
   and All Others Similarly Situated,          Civil Action No. 2:13-CV-05438-ERK-AYS
                 Plaintiffs,                         PROPOSED DISCOVERY,
                                                 SETTLEMENT CONFERENCE, AND
                 vs.
                                                      MOTION SCHEDULE
   BMO HARRIS BANK, N.A., et al.,

                 Defendants


  FACT DISCOVERY

  1.    Timing of Discovery. The Parties are to complete fact discovery by July 30, 2021.

  EXPERT DISCOVERY

  1.    Plaintiff’s Experts.

        a.     Disclosures. Plaintiff has already disclosed the identity of her experts who may
               testify in support of class-certification or at trial—Arthur Olsen and Cathy
               Glassman—and subjects of expert opinions.

        b.     Reports. Plaintiff’s experts’ written reports completed in accordance with Fed. R.
               Civ. P. 26(a)(2)(B) must be served on or before August 2, 2021, however, Mr.
               Olsen’s written report will be based in part on certain loan data that has been
               subpoenaed from the Federal Trade Commission, accordingly, Mr. Olsen’s written
               report will be due twenty days after receipt by Plaintiff of the FTC’s loan data.

        c.     If such information and data is not received by Plaintiff from the FTC by August 2,
               2021, or Plaintiff is informed that the FTC will not be producing the sought
               information and data, the Parties shall meet and confer and then convene a
               scheduling conference with the Court to address the Schedule and how this case
               should proceed.

  2.    Defendant’s Experts.

        a.     Disclosures. Defendant will disclose the identities of its expert(s) and subjects of
               expert opinion(s) on or before August 17, 2021.

        b.     Reports. Defendant’s experts’ written reports completed in accordance with Fed.
               R. Civ. P. 26(a)(2)(B) must be served on or before September 27, 2021, however,
Case 2:13-cv-05438-ERK-AYS Document 276 Filed 07/09/21 Page 2 of 3 PageID #: 4780




               if Mr. Olsen’s written report is served after August 2, 2021 due to the timing of
               receipt of any data from the FTC, any written report in response to Mr. Olsen’s
               written report, or addressing the subjects therein, including but not limited to any
               expert reports from Defendant including expert opinions related to class
               certification, damages, injury, and/or the ACH data produced by Defendant or the
               FTC, will be due fifty-six (56) days after receipt by Defendant of Mr. Olsen’s
               report.

        c.     If and after the FTC produces any further data and information, both Plaintiff and
               Defendant retain the right to seek and obtain additional discovery at that time
               related to any FTC data and information produced, whether through agreement of
               the Parties and/or through legal proceedings necessary to seek and compel the
               production of additional information or testimony.

  3.    Plaintiff’s Rebuttal Expert Reports.

        a.     Reports. Plaintiff’s expert rebuttal report(s), if any, shall be served no later than
               twenty days after receipt of Defendant’s expert report(s).

  4.    Expert Discovery Deadline. All expert discovery, including expert depositions, must be
        completed by October 29, 2021, subject to any adjustments needed and necessary based on
        the timing of the FTC’s production of data and information, if any, and any further
        discovery necessitated by such production as set forth above.

  MOTIONS

  1.    Dispositive Motions. Any party seeking to make a dispositive motion, or Daubert motion,
        shall initiate that process, consistent with Judge Korman’s Individual Rules, on or before
        December 30, 2021.

  SETTLEMENT CONFERENCE

  1.    Settlement Communications and Statements.

        a.     Plaintiff’s Demand. Plaintiff shall communicate a written demand for settlement
               on or before December 30, 2021.

        b.     Defendant’s Response. Defendant shall respond to Plaintiff’s demand on or before
               January 11, 2022.

        c.     Settlement Statements. The parties shall each file an ex parte confidential settlement
               statement under seal, via ECF, not exceeding three pages on or before January 18,
               2022.

  2.    Settlement Conference. The parties propose the settlement conference take place on
        January 26, 2022, or at such other date as the Court finds convenient.




                                                 2
Case 2:13-cv-05438-ERK-AYS Document 276 Filed 07/09/21 Page 3 of 3 PageID #: 4781




     PRE-TRIAL ORDER

     1.     Unless otherwise ordered by the Court, a joint pre-pre-trial order shall be filed within
            30 days after filing of the dispositive motion papers pursuant to Judge Korman’s
            bundling rule.



     Dated: July 9, 2021            KAPLAN GORE LLP

                                    By: /s/Darren T. Kaplan
                                        Darren T. Kaplan
                                        1979 Marcus Ave., Suite 210
                                        Lake Success, NY 11042
                                        Tel. (212) 999-7370
                                        dkaplan@kaplangore.com

                                          Attorneys for Plaintiff Deborah Moss

      Dated: July 9, 2021          MASLON LLP

                                   By: /s/Bryan R. Freeman
                                       Bryan R. Freeman (admitted pro hac vice)
                                       3300 Wells Fargo Center
                                       90 South Seventh Street
                                       Minneapolis, MN 55402-4140
                                       Tel: (612) 672-8200
                                       bryan.freeman@maslon.com

                                          Attorneys for Defendant First Premier Bank




                                                 3
